Order, Supreme Court, New York County (Marcy Friedman, J.), entered July 15, 2004, which, in a declaratory judgment action involving long-term care insurance coverage, granted defendants’ motion to vacate their default in appearing at a compliance conference, unanimously affirmed, with costs.
The record simply does not support plaintiff’s claim that defendants’ failure to appear at the compliance conference was part of a persistent pattern of delay, or otherwise undermine defendants’ attorney’s representation that the reason he did not appear at the conference was because he miscalendared its date (CPLR 2005; see Telep v Republic El. Corp., 267 AD2d 57, 58 [1999]; cf. Fink Weinberger v Rosenkrantz, 252 AD2d 368 [1998]). As to the merits, we cannot say, at this juncture, that application for insurance was fraudulent. Concur—Mazzarelli, J.P., Marlow, Ellerin, Gonzalez and Catterson, JJ.